PER CURIAM.
Narish Budhnarine appeals the trial court’s summary denial of his motion for modification filed pursuant to Florida Rule of Criminal Procedure 3.800(c). We treat Budhnarine’s appeal as a petition for writ of certiorari and deny it as moot.
The trial court initially denied Budhna-rine’s 3.800(c) motion, finding it was untimely filed. Budhnarine filed a motion for rehearing and the trial court granted relief, finding that Budhnarine’s motion was timely filed. Budhnarine filed his notice of appeal without knowledge of the trial court’s order on his motion for rehearing. Since the trial court correctly decided the motion was timely filed and addressed Budhnarine’s claim on its merits, his petition is now moot.
Petition denied as moot.
CAMPBELL, A.C.J., and BLUE and STRINGER, JJ„ Concur.